11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Kendall Wong,                              * From the 441st District Court
                                             of Midland County,
                                             Trial Court No. CV54011.

Vs. No. 11-19-00302-CV                     * April 16, 2020

John Ream and Ream Roofing,                * Memorandum Opinion by Wright, S.C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s award of attorney’s fees to John Ream and Ream Roofing
and render judgment that John Ream and Ream Roofing take nothing on their
request for attorney’s fees. We affirm the trial court’s order in all other respects.
The costs incurred by reason of this appeal are taxed one-half against Kendall
Wong and one-half against John Ream and Ream Roofing.